Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 7/7/2022, wherein claims 1-20 are pending and claims 13-20 are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlozzi (U.S. 20100152687).

Regarding claim 1, Carlozzi teaches a masking patch (figs. 6A,6B) comprising: a flexible patch body (86) sized and configured for positioning on a female body to cover a female anatomical area (para. 136); a smooth outer surface (89, fig.6B, para. 125) of the patch body; and an inner surface (96) of the patch body comprising a waterproof adhesive material (paras. 136, 64,65, 77,  “all or any one or more portions of the web may be… moisture impermeable”(para. 64) , at least para. 65 discloses adhesive as being part of the web. The examiner also upholds that silicone including silicone adhesive is waterproof. The applicant can see the response to arguments section for the plethora of arts supporting this.).
	Regarding claim 2, Carlozzi teaches the patch body is contoured to fit to the female body (para. 136, fig.6B).
Regarding claim 3, Carlozzi teaches the patch body has a first end and a second end , the first end having a first width and the second end having a second width, and wherein the second width is less than the first width (see annotated fig.).
Regarding claim 5, Carlozzi teaches the patch body comprises a middle portion disposed between the first end and the second end (see annotated fig.), and wherein a third width associated with the middle portion is greater than each of the first width and the second width (see annotated fig.).

    PNG
    media_image1.png
    803
    761
    media_image1.png
    Greyscale

Regarding claim 6, Carlozzi teaches the patch body is made of silicone (paras. 64,65).
Regarding claim 7, Carlozzi teaches the adhesive is a pressure-sensitive adhesive (para. 74).
Regarding claim 8, Carlozzi teaches an adhesive cover layer (removable protective layer) to protect the adhesive before use (paras. 126,127).
Regarding claim 9, Carlozzi teaches the adhesive cover layer is plastic (paras. 126,127).
Regarding claim 10, Carlozzi teaches the patch body is waterproof (paras. 64,65,77, “all or any one or more portions of the web may be… moisture impermeable”, examiner also upholds that silicone is waterproof, see response to arguments below).
Regarding claim 11, Carlozzi teaches the patch body is customizable to a plurality of sizes (para. 19, can be cut).
Regarding claim 12, Carlozzi teaches the inner surface of the patch body is configured for one or more reapplications to an application surface such that the masking patch is reusable (para. 78).
Regarding claim 1, Carlozzi teaches a masking patch  (fig. 16) comprising: a flexible patch body (190) sized and configured for positioning on a female body to cover a female anatomical area (para. 143); a smooth outer surface of the patch body (para. 125); and an inner surface of the patch body (shown in fig. 16) comprising a waterproof adhesive material (192)(paras. 143, 64,65, 77, “all or any one or more portions of the web may be… moisture impermeable”(para. 64) , at least para. 65 discloses adhesive as being part of the web. The examiner also upholds that silicone including silicone adhesive is waterproof. The applicant can see the response to arguments section for the plethora of arts supporting this.) 
Regarding claim 3, Carlozzi teaches the patch body (190) has a first end and a second end, the first end having a first width and the second end having a second width, and wherein the second width is less than the first width (see annotated fig.).
Regarding claim 4, Carlozzi teaches wherein the second end terminates in a point (fig. 16). 
    PNG
    media_image2.png
    780
    1066
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Carlozzi does not disclose or suggest that the adhesive is waterproof and discloses an embodiment where the web is permeable (para. 77) even though the web is made of silicone thereby proving that silicone is not necessarily waterproof, the examiner contends that Carlozzi discloses “all or any one or more portions of the web may be… moisture impermeable” (para. 64) and discloses adhesive as being part of the web (at least para. 65). Therefore, Carlozzi suggests that the adhesive can be waterproof. The applicant points to para. 77 as providing that the art discloses a silicone web being permeable however, para. 77 simply notes that in some embodiments the web is permeable and in other embodiments the web is non-permeable. Carlozzi discloses in para. 64 that the web can also be formed of natural fiber fabric such as cotton which would be permeable. There is no mention in para. 77 that a web made of silicone is permeable. The examiner further upholds that silicone is a waterproof material. The applicant has not provided any persuasive evidence to the contrary. In fact, silicone is the material that the applicant uses in their own invention (paras. 7 and 28 of applicant’s spec) which makes it all the more surprising that the applicant is questioning the disclosure of silicone having the material properties required by their claim limitations. 
Nevertheless, the examiner provides a plethora of references supporting that silicone and/or silicone adhesive is known to be waterproof: Ononibaku (U.S. 20160106171)(para. 16), Sauer (U.S. 20110131707)(para. 43), Cookus (U.S. 20160128400)(para. 10), Lin (U.S. 20100311193)(para. 37), Luomala (U.S. 20130247267)(para. 3), Zou et al. (U.S. 20090298139)(para. 86), Yanity (U.S. 20140157512)(para. 41), Montoya et al. (U.S. 20160120254)(abstract, para. 6), Schaefbauer  (U.S. 20100012012) (para. 71), Lin (U.S. 20100270922)(para. 32), Pinto Rodrigues (U.S. 20130137943)(para. 137), Bechis (U.S. Patent No. 6292947)(col. 2, lines 6-10), Brucker (U.S. Patent No. 4027339)(claim 3), Eschbacher et al. (U.S. Patent No. 6139382)(col. 5, lines 6-10),  Hottner (U.S. Patent No. 6154886)(col. 7, lines 7-10).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732    

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732